DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushinaga Takeo et al. (JP 2020028117, hereinafter “Ushinaga”).

Regarding claim 1, Ushinaga teaches a solid-state image sensor (Fig. 1) comprising: 
a pixel unit (2) in which a plurality of unit pixels (21) for photoelectric conversion of incident light are arranged (Fig. 1 and par. [0016]); 

a discrimination circuit (3a, 3b) that discriminates whether or not a reset potential at the potential of the analog signal is equal to or higher than a predetermined first reference potential (see abstract, Figs. 1 & 2 and par. [0024]-[0026]), wherein the AD conversion circuit includes a counter circuit (63) that performs count processing and a first latch circuit (32 and/or 63) that holds at least a discrimination result of the discrimination circuit among the discrimination result of the discrimination circuit and a first output result output from the counter circuit (par. [0020], [0027]-[0028]).

Regarding claim 4, as also clearly taught by Ushinaga, the discrimination circuit is a comparator circuit that compares the reset potential with the predetermined first reference potential (see Fig. 2 and par. [0024]-[0026]).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to teach or suggest, either alone or in combination, the combination of all limitations of claim 2 that includes “the AD conversion circuit further includes a comparison circuit that compares the potential of the analog signal with a second reference potential which is a potential of a ramp waveform that changes with time, and - 50 -Attorney Docket NO.:US84165 19R00310USperforms AD conversion on the potential of the analog signal during a first count period and a second count period after the first count period, the counter circuit sets an initial value of first count processing performed during the first count period as a negative value, stops the first count processing with a change in an output signal output from the comparison circuit as a trigger, inverts all bits of a first count value when the first count processing is stopped before starting second count processing performed during the second count period, and uses a value obtained by inverting all the bits of the first count value as an initial value of the second count processing performed during the second count period, the first latch circuit holds a most significant bit of the first count value output from the counter circuit, and the AD conversion circuit further includes a second latch circuit that holds all bits of a second count value output from the counter circuit when the second count processing is stopped.”
	Regarding claim 3, this claim is dependent from claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697